UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2010 (Commission File No. 001-34429), PAMPA ENERGIA S.A. (PAMPA ENERGY INC.) Argentina (Jurisdiction of incorporation or organization) Ortiz de Ocampo 3302 Building #4 C1425DSR Buenos Aires Argentina (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- .) Buenos Aires, August 11 th , 2010 Results for the six-month period ended on June 30 th , 2010 Pampa Energía S.A. ( Pampa or the Company ), announces the results for the six-month period ended on June 30 th , 2010. Stock Information Pampa Energía S.A., the largest integrated electricity company in Argentina that through its subsidiaries participates in the generation, transmission and distribution of electricity, announces the results for the six-month period ended on June 30 th , 2010: Consolidated net sales of AR$2,273.7 million, 10.3% greater than the AR$2,062.2 million for the same period of 2009, mainly due to 23.9% (AR$203.0 million) and 2.9% (AR$30.7 million) increases in net sales from our generation and distribution segments, respectively, partially offset by reductions in net sales of 11.3% (AR$17.1 million) and 97.8% (AR$8.8 million) from our transmission and holding segments, respectively. Consolidated EBITDA 1 of AR$356.7 million, 21.8% lower than the AR$456.0 million for the same period of 2009, mainly due to decreases of 19.2% (AR$34.7 million), 17.5% (AR$8.6 million), and 25.7% (AR$62.6 million) in the generation, transmission and distribution segments, respectively, partially offset by a reduction in the loss in the holding segment (AR$6.5 million). Consolidated net loss of AR$82.0 million, compared to a consolidated net gain of AR$196.2 million for the same period of 2009, mainly due to a reduction in operating income, lower gains from the repurchases of our own subsidiaries debt, and the loss from the write off of the investment in San Antonio Global that was recorded in our holding segment during this period. Buenos Aires Stock Exchange Ticker: PAMP NYSE Ticker: PAM 1 ADS 25 ordinary shares For further information, contact: Ricardo Torres. CEO Mariano Batistella. Responsible for Strategic Planning and Investor Relations Tel +54-11-4809-9500 investor@pampaenergia.com www.pampaenergia.com / ir 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 1 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina Main results of the 2 nd quarter of 2010 1 : Consolidated net sales of AR$1,233.5 million in the second quarter of 2010, 20.5% greater than the AR$1,023.6 million for the same period of 2009, mainly due to increases in net sales of 48.5% (AR$213.4 million) and 1.8% (AR$9.2 million) from our generation and distribution segments, respectively, that compensated for decreases in net sales of 13.3% (AR$9.9 million) and 95.6% (AR$3.5 million) from our transmission and holding segments, respectively. Consolidated EBITDA 2 of AR$165.6 million, 18.3% lower than the AR$202.6 million for the same period of 2009, mainly due to a 15.1% (AR$10.0 million) increase in the generation segment and a reduction in losses of AR$0.8 million in the holding segment that were more than offset by reductions of 23.6% (AR$6.0 million) in the transmission segment and of 35.6% (AR$41.9 million) in the distribution segment. Consolidated net loss of AR$87.2 million in the second quarter of 2010, compared to a consolidated net gain of AR$138.1 million for the same period of 2009, mainly due to a reduction in operating income, lower gains from the repurchases of our own subsidiaries debt and the loss from the write off of the investment in San Antonio Global that was recorded in our holding segment during this period. 1. Bonds repurchases 1.1 | Subsidiaries Bonds Repurchases In 2010, we have continued repurchasing bonds issued by Edenor, EASA, Transener, Central Térmica Güemes and Central Térmica Loma de la Lata. During the sixth-month period ended on June 30, 2010, Pampa and its subsidiaries have repurchased a total of US$31.5 million of the principal amount of its subsidiaries bonds at an average price of 89% of par value. As a result of these acquisitions, Pampa recorded a consolidated gain of AR$11.9 million. As of June 30th, 2010, and including the repurchases done in 2008, 2009, and 2010, Pampa and its subsidiaries have repurchased a total of US$365.8 million of principal amount of bonds at an average price of 55% of par value. The following tables summarize our bonds outstanding in pesos and dollars, the repurchases made and the gains generated by repurchases as of June 30th, 2010: 1 The financial information presented in this document for the quarters ended on June 30 th of 2010 and of 2009 are based on unaudited financial statements prepared according to the accounting standards in force in Argentina corresponding to the six-month periods ended on June 30 th of 2010 and of 2009, and the three-month periods ended on March 31 st of 2010 and of 2009. 2 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 2 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina Bonds in US$ Amount Amount Amount Repurchase Issued Repurchased 1 Outstanding Results 2 Subsidiary Long-Term Notes Maturity (US$ thousands) (US$ thousands) (US$ thousands) (AR$ thousands) Agreed rate Transener At Par fixed rate 2016 220.000 97.458 122.542 143.600 8,875% At Par class 6 3 2016 12.397 9.322 3.075 3% to 7% At Par variable rate 2019 12.656 0 12.656 Libor + 0% to 2% Edenor At par fixed rate 2016 80.048 64.761 15.287 175.119 3% to 10% At Par fixed rate 2017 220.000 71.310 148.690 10,5% EASA At Par fixed rate 2017 12.874 234 12.640 101.852 3% to 5% At Discount fixed rate 2016 81.997 80.829 1.168 11% CTG At Par fixed rate 2013 6.069 1.547 4.522 17.898 2,0% At Par fixed rate 2017 22.030 18.196 3.834 10,5% Loma de la Lata 4 At Discount fixed rate 2015 189.299 22.137 167.162 9.180 11,25% Total 1 100%, not adjusted for minority interests. 2 Includes AR$435.8 million as of December 31 st , 2009. Does not include income tax expense and minority interests. 3 Amount issued refers to the amount outstanding as of December 31 st , 2008. 4 Amount issued includes capitalized interest. Bonds in AR$ Subsidiary Long and Short-Term Notes Maturity Amount Issued (AR$ thousands) Amount Repurchased (AR$ thousands) Amount Outstanding (AR$ thousands) Repurchase Results (AR$ thousands) Agreed rate Edenor At Par variable rate 2013 69.879 0 69.879 0 Badlar Privada + 6,75% Short-term note 2010 48.380 0 48.380 Badlar Privada + 3,00% CPB 0 Short-term note 2011 66.295 0 66.295 Badlar Privada + 3,00% Total 0 0 1 Debt Remaining as of 06/30/2010 It is important to note that the funds for these repurchases were raised through various shareholders capital contributions received through capital increases at Pampa and its subsidiaries. In the case of bonds repurchased by Pampa, funds remaining from the AR$1,300 million capital increase of February 2007 were used. The bonds acquired by Edenor were purchased with the funds remaining from the US$61 million capital increase of April 2007. Meanwhile, the bonds repurchased by Transener were mainly financed by the collection of the amortization of the canon for the Fourth Line. Finally, from July 1 st , 2010 until the date of this report, Pampa and its subsidiaries have repurchased a total of US$7.3 million in face value of its subsidiaries bonds, having paid US$7.1 million. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 3 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 2. Relevant Events 2.1 | Investment in San Antonio Global Ltd. As of June 30, 2010 Pampa Inversiones had in its portfolio 2,436,010 common shares of San Antonio Global Ltd. ("San Antonio"), representing 4.5% of its equity capital. San Antonio is a leading company in integral solutions for drilling, services, and management within the gas and oil industry. Following the end of the second quarter of 2010, and as a consequence of the restructuring of a portion of their financial liabilities, San Antonio has requested a capital increase of approximately US$112 million from its shareholders or interested third-parties in which Pampa Inversiones Board of Directors elected not to participate. As a consequence, Pampa Inversiones has revalued the estimated recoverable value of its investment in San Antonio, recognizing a write off of AR$78 million that is included in Financial and holding results generated by assets within our Income Statement. 2.2 | Sale of Participation in Ingentis On July 16, 2010, Inversora Ingentis accepted an irrevocable offer from Petrominera Chubut S.E., to sell 10.95% of its shares in Ingentis S.A. ( Ingentis ). The price of the deal amounts to AR$33.4 million, payable 50% on the date of the closing of the transaction and the remaining 50% in 24 monthly installments, the first of these due six month from the closing date, plus an agreed upon interest. In this manner, Inversora Ingentis reduces its participation in Ingentis to 50.05%. Furthermore, the offer anticipates that the parties to the agreement will make their best efforts to reach an agreement with the Province of Chubut for a reduction of capital of Ingentis S.A. with the final goal being for Inversora Ingentis to end its participation in this company. Such a capital reduction would imply the distribution of certain assets that Ingentis S.A. owns and it would allow its shareholders to move forward independently in pursue of their own projects. 2.3 | Purchase of Gas Plus from Apache and Partnership Agreement On August 6, Pampa, through its subsidiaries Petrolera Pampa S.A. and Central Térmica Loma de la Lata S.A., and Apache Energía Argentina S.R.L. ("Apache") signed a letter of intent to jointly engage in the development and exploitation of unconventional gas repositories and has also placed an irrevocable bid for the purchase of natural gas within the framework of the Gas Plus program launched by the Argentine Government. The partnership with Apache would allow the production of an additional 700,000 m3/day of non conventional natural gas, from reservoirs with low permeability, at the Anticlinal Campamento and Estación Fernández Oro areas, in the provinces of Neuquén and Río Negro. Pampa would have a 15% participation in the necessary investments for the development of this gas production, estimated to be approximately US$8 million, allowing Pampa to obtain its proportional participation in the production. All of this additional production will be assigned to the supply of Central Térmica Loma de la Lata. Simultaneously, the parties placed an irrevocable bid for the acquisition of 800,000 m3/day of Gas Plus from Apache for a three year period, seeking also to ensure the gas supply required by Central Térmica Loma de la Lata. The agreed upon price for Gas Plus, authorized by the Secretariat of Energy, is US$5.00/MMBtu. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 4 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 3. Financial Highlights 3.1 |Consolidated Balance Sheet (AR$) ASSETS LIABILITIES CURRENT ASSETS CURRENT LIABILITIES Cash and banks 117.793.706 Accounts payable 508.676.880 ST Investments 575.278.435 Financial debt 690.883.143 Trade receivables, net 767.177.973 Salaries and social security payable 147.855.882 Other receivables, net 307.976.231 Tax payable 189.470.303 Inventories 28.484.028 Other liabilities 61.349.914 Other assets 227.423.815 Provisions 60.216.000 Total current assets Total current liabilities NON-CURRENT ASSETS Trade receivables 281.120.982 NON-CURRENT LIABILITIES LT Investments 68.822.719 Accounts payable 80.617.484 Other receivables, net 190.843.649 Financial debt 1.746.626.511 Inventories 19.974.269 Salaries and social security payable 62.871.602 Fixed assets, net 6.351.098.678 Taxes payable 567.482.102 Intangible assets, net 279.260.489 Other payables 809.373.337 Other assets 101.652.579 Provisions 17.519.401 Sub-total non-current assets Total non-current liabilities Total liabilities Goodwill, net 582.720.560 Minority interest Total non-current assets Shareholders equity Total assets Total liabilities, minority interest and shareholders equity 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 5 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 3.2 | Consolidated Income Statements (AR$) Six months ended June 30 of Sales revenue 2.273.734.915 2.062.195.050 Cost of sales (1.821.270.046) (1.570.217.598) Gross profit Selling expenses (101.737.565) (64.132.572) Administrative expenses (160.505.945) (136.744.246) Goodwill amortization (9.954.649) (9.981.145) Operating income Financial and holding results generated by assets: Interest income 18.828.250 23.859.522 Taxes and commissions (28.283.550) (31.707.343) Foreign currency exchange difference 19.915.367 77.074.567 Result of receivables measured at present value 9.973.062 (3.403.420) Holding results of financial assets (7.877.237) 94.431.348 Impairment of Investments (77.946.474) - Impairment of fixed assets and other assets (431.064) (17.617.332) Other financial results 2.784.526 2.989.494 Sub-total Financial and holding results generated by liabilities: Interest expense (87.142.387) (106.973.389) Foreign currency exchange difference (47.925.437) (172.069.386) Financial debt repurchase results 11.891.777 209.936.300 Taxes and commissions (7.621.178) (4.110.536) Sub-total Total financial and holding results, net Other income and expenses, net 232.690 15.116.100 Income before income taxes and minority interest Income tax and tax on assets (53.497.103) (98.235.392) Minority interest (15.132.168) (74.239.894) Net income Basic income per share Diluted income per share 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 6 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 3.3 | Consolidated Income Statements 2Q10 y 2Q09 (AR$) 2Q10 2Q09 Sales revenue 1.233.535.152 1.023.644.302 Cost of sales (1.020.157.889) (814.172.878) Gross profit Selling expenses (51.068.187) (18.410.432) Administrative expenses (81.939.475) (70.602.784) Goodwill amortization (5.000.440) (4.989.778) Operating income Financial and holding results generated by assets: Interest income 12.187.740 11.454.254 Taxes and commissions (17.404.881) (18.924.953) Foreign currency exchange difference 2.701.517 28.083.580 Result of receivables measured at present value 1.938.657 (7.618.806) Holding results of financial assets 6.937.802 68.884.651 Impairment of Investments 12.408 (991.660) Impairment of fixed assets and other assets (77.946.474) - Other financial results (1.630.950) 3.196.276 Sub-total Financial and holding results generated by liabilities: Interest expense (45.684.729) (41.785.562) Foreign currency exchange difference (4.163.445) (51.727.077) Financial debt repurchase results 833.535 87.281.694 Taxes and commissions 1.441.210 2.642.763 Other financial results (5.802.633) 2.201.777 Sub-total Total financial and holding results, net Other income and expenses, net (5.329.270) 18.587.379 Income before income taxes and minority interest Income tax and tax on assets (26.847.378) (44.257.606) Minority interest (3.808.638) (34.422.432) Net income Basic income per share Diluted income per share 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 7 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 4 | Results analysis for the second quarter ended on June 30 th , 2010 compared to the second quarter ended on June 30 th , 2009 During the second quarter of 2010, we recorded consolidated net sales of AR$1,233.5 million, 20.5% greater than the AR$1,023.6 million for the same period of 2009, mainly due to increases in net sales of 48.5% (AR$213.4 million) and 1.8% (AR$9.2 million) in the generation and distribution segments, respectively, partially offset by decreases in net sales of 13.3% (AR$9.9 million) and of 95.6% (AR$3.5 million) in the transmission and holding segments, respectively. Consolidated EBITDA 1 for the second quarter of 2010 amounted to AR$165.6 million, 18.3% lower than the AR$202.6 million for the same period of 2009, mainly due to a 15.1% (AR$10.0 million) increase in the generation segment and a reduction in losses of AR$0.8 million in the holding segment that were more than offset by reductions of 23.6% (AR$6.0 million) in the transmission segment and of 35.6% (AR$41.9 million) in the distribution segment. Also, we have recorded a consolidated gain on the repurchase of our own subsidiaries debt of AR$0.8 million, lower than the AR$87.3 million for the same period of 2009, due to a lower volume of bonds repurchased during the second quarter of 2010 and increased prices in the market. Finally, we have presented a consolidated net loss of AR$87.2 million, compared to a consolidated net gain of AR$138.1 million for the same period of 2009, mainly due to a reduction in operating income, lower gains from the repurchases of our own subsidiaries debt and the loss from the write off of the investment in San Antonio Global that was recorded in our holding segment during this period. 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 8 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina Generation Segment Six months ended on June 30 of: Change Generation Segment, consolidated (AR$ millions) 2Q10 2Q09 2Q10 Change Sales revenue 653,8 440,4 48,5% 1.051,8 848,8 23,9% Cost of sales (565,3) (362,5) 55,9% (880,0) (657,4) 33,9% Gross profit 13,7% -10,2% Selling expenses (7,1) (5,8) 23,2% (11,2) (7,8) 43,3% Administrative expenses (23,4) (21,3) 9,9% (46,5) (34,3) 35,5% Goodwill amortization (3,8) (3,7) 1,8% (7,6) (7,5) 1,8% Operating income 15,3% -24,9% Financial and holding results: Generated by assets 8,5 28,1 -69,6% 28,4 70,1 -59,4% Generated by liabilities (14,9) (23,5) -36,7% (48,0) (89,9) -46,6% Other income and expenses, net 1,0 (1,5) NA 1,0 0,3 195,9% (Loss) Gain before income tax and minority interest -2,5% -28,1% Income tax (18,8) (16,2) 15,6% (34,3) (46,4) -26,1% Minority interest (10,2) (8,1) 26,2% (22,9) (24,2) -5,4% Net income (Loss) for the period -22,8% -40,6% EBITDA 1 15,1% -19,2% Net sales in the second quarter of 2010 from our generation activities increased by 48.5% to AR$653.8 million from AR$440.4 million for the same period of 2009, mainly due to a decrease in the amount of electricity sold that was more than more than offset by an increase in the average electricity prices in the period. Net consolidated sales of the segment include sales of energy and services, and we eliminate the intercompany sales within the segment. In the second quarters of 2010 and 2009 energy sales were AR$652.7 million and AR$442.1 million, respectively, sales of services (from Pampa Generacion) were AR$19.2 million and AR$10.4 million, respectively, intercompany eliminations for sales of services were AR$17.3 million and AR$9.2 million, respectively, and intercompany eliminations for other sales were AR$0.7 million and AR$2.9 million, respectively. The AR$210.5 million increase in energy sales was mainly due to the fact that the increase in the average electricity prices calculated for our subsidiaries (AR$311.7 per MWh for the second quarter of 2010, compared to AR$203.0 per MWh for the same period of 2009, that would represent an increase of AR$236.9 million), more than compensated the decrease in the quantity of electricity sold (2,094.0 GWh in the second quarter of 2010, compared to 2,178.6 GWh for the same period of 2009, that would represent a reduction of AR$26.4 million). Average electricity prices increases reflect the average fuel cost increases (especially the higher cost and consumption of fuel oil at Piedra Buena), the higher price of electricity of our term electricity contracts (Güemes, export contracts), and the increase in sales from Energy Plus contracts. The decreased generation of the second quarter is due to a reduction in generation at Central Térmica Loma de la Lata, Central Piedra Buena, and Central Térmica Güemes, mainly explained by a lower utilization required by the system and lower availability of natural gas. Also, an increase in maintenance work was performed at Central Térmica Güemes while work was also undertaken at Central Térmica Loma de la Lata to adapt gas turbines in order to connect them to perform as a closed cycle. The cost of sales increased by 55.9% to AR$565.3 million in the second quarter of 2010 from AR$362.5 million in the same period of 2009, primarily due to a AR$165.5 million increase in the cost of fuel expenses (mostly due to the higher cost and volume of fuel oil in the second quarter of 2010), 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 9 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina an increase in the cost of energy purchases of AR$7.4 million at our hydro units and of AR$22.9 million at our thermal units, and to an increase in personnel and third party fees costs of AR$0.3 million at our hydro units and of AR$7.3 million at our thermal units. Therefore, the gross profit related to our generation activities increased by 13.7% to AR$88.6 million in the second quarter of 2010 from AR$77.9 million in the same period of 2009, mainly due to the higher average electricity prices than more than compensated the lower volume of electricity sold and the increase in cost of sales. The gross margin related to our generation activities decreased by 23.4% to 13.5% over sales for the second quarter of 2010 from 17.7% over sales for the same period of 2009, primarily due to an increase in energy purchases to supply contracts and to the higher impact, per unit of sales, of fixed operation costs due to its increase and to the lower generation between the periods being compared, at our thermal generation units. The selling expenses increased to AR$7.1 million in the second quarter of 2010 from AR$5.8 million in the same period of 2009. In addition, administrative expenses increased to AR$23.4 million for the second quarter of 2010 from AR$21.3 million in the same period of 2009. The operating income related to our generation activities increased by 15.3% to AR$54.3 million for the second quarter of 2010, from AR$47.1 million in the same period of 2009. The total operating margin related to our generation activities decreased by 22.4% to 8.3% over sales for the second quarter of 2010 from 10.7 % over sales for the same period of 2009, mainly as a consequence of the reduction in the gross margin. Consolidated EBITDA 1 associated with our generation activities increased 15.1% to AR$76.0 million in the second quarter of 2010, compared to AR$66.0 million in the same period of 2009. Financial and holding results, net, related to our generation activities represented a loss of AR$6.3 million for the second quarter of 2010 compared to a gain of AR$4.7 million for the same period of 2009, primarily due to losses generated by net interest expenses (AR$8.7 million) and losses generated by other results net (AR$9.6 million), that were partially compensated by gains from holding results on financial assets (AR$3.7 million) and by gains from net foreign exchange differences (AR$7.4 million). In the same period of 2009 our generation segment registered losses from net interest expenses (AR$20.9 million) and from impairment of assets (AR$1.0 million) that were more than offset by gains on net foreign exchange differences (AR$6.5 million), gains from the holding of financial assets (AR$9.0 million) and others. The generation segment had other income, net of AR$1.0 million for the second quarter of 2010. Additionally, the generation segment recorded a charge for income taxes of AR$18.8 million for the second quarter of 2010 and a charge for minority interests of AR$10.2 million. Finally, our generation activities recorded a net gain of AR$20.0 million for the second quarter of 2010, compared to net gain of AR$25.9 million for the same period of 2009. 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 10 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina Transmission Segment Six months ended on June 30 of: Change Transmission Segment, consolidated (AR$ millions) 2Q10 2Q09 2Q10 Change Sales revenue 64,2 74,1 -13,3% 134,5 151,6 -11,3% Cost of sales (49,8) (55,5) -10,3% (104,6) (116,0) -9,8% Gross profit -22,2% -16,1% Selling expenses - - NA - - NA Administrative expenses (10,5) (8,6) 22,9% (20,2) (16,9) 19,4% Goodwill amortization 0,2 0,2 -4,6% 0,4 0,4 7,0% Operating income -59,7% -47,2% Financial and holding results: Generated by assets 2,3 5,9 -61,5% 2,9 7,9 -63,5% Generated by liabilities (13,5) (6,1) 121,3% (27,6) 2,5 NA Other income and expenses, net 1,2 1,7 -28,5% 1,6 1,7 -3,5% (Loss) Gain before income tax and minority interest -150,6% -141,6% Income tax 0,3 (3,9) NA 0,8 (3,0) NA Minority interest 3,4 (3,6) NA 7,1 (12,8) NA Net income (Loss) for the period -154,2% -133,1% EBITDA 1 -23,6% -17,5% Transener`s Consolidation Summary (AR$ millions) 2Q10 2Q09 Net Income (Loss) Transener (13,5) 11,0 - 73.6% M inority Interests 9,9 (8,1) - Other consolidation adjustments 2 1,3 1,3 Net Income (Loss) Transmission Segment Net sales in connection with our transmission activities decreased by 13.3% to AR$64.2 million for the second quarter of 2010, compared to AR$74.1 million for the same period of 2009. Net regulated sales decreased to AR$34.0 million for the second quarter of 2010, from AR$39.6 million for the same period of 2009, mostly due to the recognition in the second quarter of 2010 of the monetary penalties paid in this period related to the effect over service quality of the fire of a transformer station in May 2007 (AR$3.7 million). Royalties for the Fourth Line where almost level at AR$10.9 million for the second quarter of 2010 compared to AR$10.7 million for the same period of 2009. Other net revenues decreased to AR$19.3 million for the second quarter of 2010 from AR$23.7 million for the second quarter of 2009 mainly as the result of the reduction (AR$7.3 million) of sales related to the installation and construction work at the transforming stations of Bahia Blanca, Chocón and El Recreo that were included in the second quarter of 2009 that were partially compensated by an increase in supervisory fees (AR$3.3 million) and by the increase in non regulated sales at Transba and Transener Internacional (AR$0.8 million). The cost of sales decreased by 10.3% to AR$49.8 million in the second quarter of 2010 compared to AR$55.5 million for the same period of 2009, mainly due to a decrease in materials for 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 2 Includes adjustments to deferred tax liabilities generated by fixed assets and goodwill amortization. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 11 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina work related to the completion of installation and construction work described above that more than compensated wage increases amongst periods. Therefore, gross profit related to our transmission activities decreased by 22.2% to AR$14.4 million for the second quarter of 2010 from AR$18.6 million for the same period of 2009, primarily due to the decrease in net regulated sales and the increase in salaries and social security charges. The gross margin related to our transmission activities decreased 10.3% to 22.5% over sales for the second quarter of 2010 compared to 25.1% over sales for the same period of 2009 mainly due to wages increases. We do not record selling expenses related to our transmission activities. Administrative expenses increased by 22.9% to AR$10.5 million for the second quarter of 2010 from AR$8.6 million for the same period of 2009. Operating income decreased by 59.7% to AR$4.1 million for the second quarter of 2010 from AR$10.2 million in the same period of 2009. The total operating margin decreased to 6.4% over sales for the second quarter of 2010 from 13.8% over sales for the same period of 2009, reflecting mainly the impact of wages increases. The consolidated EBITDA 1 related to our transmission activities decreased by 23.6% to AR$19.4 million for the second quarter of 2010 from AR$25.4 million in the same period of 2009, mainly explained by a decrease in regulated sales and to increases in wages. Financial and holding results, net, represented a loss of AR$11.2 million for the second quarter of 2010 compared to a loss of AR$0.2 million for the same period of 2009, primarily due to the losses generated by net interest expenses (AR$8.2 million) and by net foreign exchange differences (AR$1.9 million). In the same period of 2009 our transmission segment recorded losses related to foreign currency exchange differences (AR$5.7 million) and for net interest expenses (AR$5.6 million) and others, that were partially compensated by gains from the repurchase of Transener s own financial debt (AR$12.2 million). The transmission segment had other income, net of AR$1.2 million for the second quarter of 2010. Additionally, the transmission segment recorded a benefit for income taxes of AR$0.3 million for the second quarter of 2010 and a benefit for minority interest of AR$3.4 million. Finally, our transmission activities recorded a net loss of AR$2.3 million for the second quarter of 2010, compared to a net gain of AR$4.2 million for the same period of 2009. 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 12 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina Distribution Segment Six months ended on June 30 of: Change Distribution Segment, consolidated (AR$ million) 2Q10 2Q09 2Q10 Change Sales revenue 517,4 508,3 1,8% 1.090,9 1.060,2 2,9% Cost of sales (405,6) (395,0) 2,7% (837,2) (793,0) 5,6% Gross profit -1,2% -5,0% Selling expenses (43,9) (12,3) 256,0% (90,5) (55,7) 62,4% Administrative expenses (41,8) (31,9) 31,1% (81,6) (65,1) 25,5% Goodwill amortization (1,4) (1,4) 0,1% (2,8) (2,8) 0,0% Operating income -63,5% -45,1% Financial and holding results: Generated by assets 1,2 18,9 -93,5% 5,9 27,8 -78,7% Generated by liabilities (40,9) (46,9) -12,8% (99,4) (102,9) -3,4% Other income and expenses, net (4,8) 18,6 -125,9% (8,2) 13,2 -162,2% (Loss) Gain before income tax and minority interest -134,1% -127,9% Income tax 2,0 (25,1) NA (5,7) (48,1) -88,2% Minority interest 3,0 (22,7) NA 0,6 (37,3) NA Net income (Loss) for the period -243,3% 675,1% EBITDA 1 -35,6% -25,7% Edenor`s Consolidation Summary (AR$ millions) 2Q10 2Q09 Net Income (Loss) Edenor (6,3) 46,9 - 48.5% M inority Interests 3,0 (22,7) - Loss Holding Company - EASA 2 (12,3) (12,9) - Other consolidation adjustments 3 0,7 (0,8) Net Income (Loss) Distribution Segment Net sales in connection with our distribution activities increased by 1.8% to AR$517.4 million for the second quarter of 2010 compared to AR$508.3 million for the same period of 2009, mainly due to an increase in the volume of energy sold (an increase of 4.5% between the two quarters) which was partially offset by a decrease in the energy purchase price applied to certain customers due to the application of the new tariff scheme from June 1, 2010. The modification to the tariff scheme did not have any effect on the portion of the tariff that is received by Edenor (the value added of distribution, or VAD). Cost of sales increased by 2.7% to AR$405.6 million for the second quarter of 2010 compared to AR$395.0 million for the same period of 2009, mainly due to the increase in third party fees and in salaries and social security charges related to wages increases that more than offset the reduction in the cost of energy purchases. 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 2 Does not include results from its participation in controlled company, Edenor. 3 Includes depreciation for the higher value of fixed assets and of intangible assets recognized at the time of the acquisition, differences for deferred tax liabilities and goodwill amortization. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 13 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina Therefore, gross profit related to our distribution activities decreased by 1.2% to AR$111.9 million for the second quarter of 2010 compared to AR$113.3 million for the same period of 2009. The gross margin related to our distribution activities decreased by 3.0% to 21.6% over sales for the second quarter of 2010 from 22.3% over sales for the same period of 2009. Both values reflect mainly the impact of wages increases. Selling expenses increased to AR$43.9 million for the second quarter of 2010 compared to AR$12.3 million for the same period of 2009, primarily due to the recovery of allowances for doubtful accounts (AR$21.5 million) that were recorded in the second quarter of 2009 which reverted in the second quarter of 2010 where we recorded an increase in allowances for doubtful accounts of AR$4.1 million. Administrative expenses increased by 31.1% to AR$41.8 million for the second quarter of 2010 compared to AR$31.9 million for the same period of 2009, primarily due to increases between periods of leases and insurance (AR$3.1 million) and of third party fees and in wages (AR$5.2 million). Operating income of our distribution activities decreased by 63.5% to AR$24.7 million for the second quarter of 2010 compared to AR$67.6 million for the same period of 2009. The total operating margin decreased by 64.1% to 4.8% over sales for the second quarter of 2010 from 13.3% over sales for the same period of 2009. Consolidated EBITDA 1 related to our distribution activities decreased by 35.6% to AR$75.6 million for the second quarter of 2010 compared to AR$117.5 million for the same period of 2009. Financial and holding results, net, related to our distribution activities represented a loss of AR$39.7 million for the second quarter of 2010 compared to a loss of AR$28.1 million for the same period of 2009, primarily due to losses related to net interest expenses (AR$20.1 million), related to net foreign exchange differences (AR$12.5 million), and others, that more than compensated gains from the holding of financial assets (AR$4.5 million). The distribution segment had other expenses, net of AR$4.8 million for the second quarter of 2010 compared to other income net of AR$18.6 million for the same period of 2009. In the second quarter of 2009 we recorded the recovery of the allowance for tax contingencies for AR$23.4 million. Additionally, the distribution segment recorded a benefit for income taxes of AR$2.0 million for the second quarter of 2010 and a benefit for minority interests of AR$3.0 million. Finally, our distribution activities registered a net loss of AR$14.8 million for the second quarter of 2010, compared to a net gain of AR$10.4 million for the same period of 2009. 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 14 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina Holding Segment Six months ended on June 30 of: Change Holding Segment, consolidated (AR$ million) 2Q10 2Q09 2Q10 Change Sales revenue 0,2 3,7 -95,6% 0,2 9,0 -97,8% Cost of sales (0,1) (1,5) -91,1% (0,2) (4,5) -96,7% Gross profit -98,6% -99,0% Selling expenses (0,0) (0,3) -89,2% (0,1) (0,6) -88,7% Administrative expenses (7,7) (11,3) -31,8% (15,1) (27,1) -44,1% Goodwill amortization - (0,1) -100,0% - (0,1) -100,0% Operating income -18,7% -35,2% Financial and holding results: Generated by assets (77,7) 31,5 -346,5% (84,4) 50,8 -266,2% Generated by liabilities 8,3 74,8 -88,9% 28,3 106,0 -73,3% Other income and expenses, net (2,7) (0,2) NA 5,8 (0,1) NA (Loss) Gain before income tax and minority interest -182,6% -149,1% Income tax (10,3) 0,9 NA (14,3) (0,7) NA Minority interest - - NA - - NA Net income (Loss) for the period -192,3% -160,1% EBITDA 1 -14,2% -38,4% Net sales in connection with our holding segment decreased to AR$0.2 million for the second quarter of 2010 compared to AR$3.7 million for the same period of 2009. In both quarters those sales are all related to sales at our real estate business. Cost of sales related to our holding segment represents the cost of sales of our real estate activities, and was ARS0.1 million for the second quarter of 2010 compared to AR$1.5 million for the same period of 2009. Therefore, gross profit related to our holding segment decreased to AR$30 thousands for the second quarter of 2010 compared to AR$2.2 million for the same period of 2009, due to the decrease in revenues described above. Our selling expenses amounted to AR$33 thousand for the second quarter of 2010 and represented expenses from our real estate activities. Administrative expenses amounted to AR$7.7 million for the second quarter of 2010 compared to AR$11.3 million for the same period of 2009, mainly due to the decrease in third party fees (AR$2.2 million) between periods. Operating losses related to our holding segment amounted to AR$7.7 million for the second quarter of 2010 compared to operating losses of AR$9.5 million for the same period of 2009. Consolidated EBITDA 1 related to our holding segment represented a loss of AR$5.4 million for the second quarter of 2010, mainly explained by reduced sales of the segment that did not compensate for the personnel cost and third parties expenses necessary for providing the services offered to our subsidiaries. Financial and holding results, net, related to our holding activities represented a loss of AR$69.4 million for the second quarter of 2010 compared to a gain of AR$106.3 million for the same 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 15 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina period of 2009, primarily due to a loss from the write off of the investment in San Antonio Global Ltd. that were held by our subsidiary Pampa Inversiones (AR$77.9 million), which was partially offset by gains generated by net foreign exchange differences (AR$5.7 million), net interest expense (AR$3.4 million) and others. In the second quarter of 2009, our holding segment recorded gains generated by the repurchase of financial debt from our subsidiaries (AR$72.1 million) and by holding of financial assets (AR$23.2 million). The holding segment recorded other expenses, net of AR$2.7 million for the second quarter of 2010. Also, the holding segment recorded an income tax charge of AR$10.3 million for the second quarter of 2010. Finally, our holding segment registered a net loss of AR$90.1 million for the second quarter of 2010, compared to AR$97.6 million gain for the same period of 2009. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 16 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 5. Summary of Electricity Generation The following table summarizes Pampa s electricity generation assets: Hidroelectric Thermal Summary of Electricity Generation Assets HINISA HIDISA CTG CTLLL CPB Total Installed Capacity (MW) Maket Share 1,0% 1,4% 1,3% 1,3% 2,2% 7,2% Net Generation Jan-Jun 2010 (GWh) Maket Share 0,8% 0,5% 1,2% 0,6% 2,2% 5,2% Sales Jan-Jun 2010 (GWh) Net Generation Jan-Jun 2009 (GWh) Variation Net Generation 1H10 - 1H09 0,7% -8,0% -26,3% -49,5% -27,5% -26,1% Sales Jan-Jun 2009 (GWh) Average Price Jan-Jun 2010 (AR$ / MWh) 149,3 174,6 223,5 161,1 349,5 251,4 Average Gross Margin Jan-Jun 2010 (AR$ / MWh) Average Gross Margin Jan-Jun 2009 (AR$ / MWh) 51,2 62,3 80,4 17,3 17,4 39,8 Net Generation 2Q 2010 (GWh) Maket Share 0,6% 0,4% 1,1% 0,4% 3,0% 5,6% Sales 2Q 2010 (GWh) Net Generation 2Q 2009 (GWh) Variation Net Generation 2Q10 - 2Q09 7,7% 6,1% -27,3% -51,4% -4,1% -14,0% Sales 2Q 2009 (GWh) Average Price 2Q 2010 (AR$ / MWh) 171,6 207,0 245,1 149,9 422,1 311,7 Average Gross Margin 2Q 2010 (AR$ / MWh) -2,8 Average Gross Margin 2Q 2009 (AR$ / MWh) 35,7 41,1 39,9 82,9 19,6 34,4 Source: Pampa Energía S.A. and C.A.M.M.E.S.A. The decrease in generation in the second quarter of 2010 is explained by a reduction of 51.4%, 27.3%, and 4.1% in generation at Central Térmica Loma de la Lata, Central Térmica Güemes, and Central Piedra Buena, respectively, mainly due to a lower utilization required by the system and lower availability of natural gas. Also, an increase in maintenance work was performed at Central Térmica Guemes while work was also undertaken at Central Térmica Loma de la Lata to adapt gas turbines in order to connect them to perform as a closed cycle. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 17 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 6. Expansion Projects Pampa is currently expanding its installed capacity to be sold both under the Energy Plus Program, whereby generators are able to freely negotiate contracts and prices directly with large consumers and to CAMMESA through Resolution SE N° 220/2007 agreements:  Loma de la Lata Project. Pampa Energía is expanding Loma de la Lata s current electricity generation capacity by 178 MW by means of converting the plant into a combined cycle systemgenerator. The project will increase Loma de la Lata s capacity by approximately 50% with no additional gas consumption, resulting in increased efficiency for the whole plant. In that sense, Loma de la Lata s current 369 MW open cycle operates at an efficiency of approximately 32%. We currently expect that, upon completion of the project, Loma de la Lata s combined cycle will operate at an efficiency of approximately 50% for the resulting total capacity of 547 MW. The project will require an estimated investment of US$219 million and will be sold both under the Energy Plus Program and to CAMMESA by means of the agreement signed with CAMMESA under Resolution SE N° 220/2007.  Ingentis Project. The indirectly controlled company, Ingentis S.A., decided to place a turbine for sale and decided to cancel the contract for the acquisition of an additional turbine and certain associated equipment. The company considers this to be the best available alternative given changes in technical and financial conditions that affected the originally planned project (please refer to Relevant Events, 2.2).  Gas-Fired Engines. This project consists of two gas-fired motor generators with a combined installed capacity of approximately 16 MW and with an efficiency of 43%. Currently, the project is under review. The following table summarizes the current status of Pampa s expansion projects: New Total Invested as Fuel Estimated Capacity Investment of Jun 10 Starting Project Location (MW) (US$ MM) (US$ MM) Operating Date CTG Salta 100 69 69 Natural Gas Completed Combined Cycle, Loma de la Lata Neuquén 178 219 219 no additional gas 4Q 2010 required Total (1) Provision supported by natural gas royalty assignment agreements. (2) Includes AR$68.4 million corresponding to investments guaranteeing letters of credit of the project (included in the Consolidated Balance Sheet as Non Current Investments). 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 18 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 7. Comparison of Information by segment Pampa focuses its business primarily on the electricity sector, participating in the generation, transmission and distribution sectors through the legal entities in which the Company holds an equity interest. Through its subsidiaries, and based on the nature, clients and risks involved, the following business segments have been identified:  Electricity Generation , comprised by the direct and the indirect participation in Central Térmica Loma de la Lata, Hidroeléctrica Los Nihuiles, Hidroeléctrica Diamante, Central Térmica Güemes, Central Piedra Buena, Powerco, Ingentis, Energía Distribuida, Pampa Generación and investments in shares of other companies related to the electricity generation business.  Electricity Transmission, comprised by the indirect participation in Transener and its subsidiaries.  Electricity Distribution, comprised by the indirect participation in Edenor and its controlling company Electricidad Argentina S.A. ( EASA ).  Holding, comprised by the Company s own business, such us consulting, financial investments, and investments in real estate and other companies not related to the electricity sector. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 19 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 7.1 | Consolidated Results for the six-month period ended on June 30, 2010 (AR$) Consolidated Results (as of June 30th, 2010) Generation Transmission Distribution Holding Deletions Consolidated Sales 1.048.132.122 133.822.224 1.090.918.000 164.052 - 2.273.036.398 Intra-segment sales 3.682.221 653.708 - 33.203 (3.670.615) 698.517 Total Sales Cost of sales (879.988.479) (104.606.718) (837.177.579) (150.978) 653.708 (1.821.270.046) Gross Income Administrative expenses (46.495.301) (20.211.634) (81.647.665) (15.147.456) 2.996.111 (160.505.945) Selling expenses (11.184.997) - (90.481.000) (71.568) - (101.737.565) Goodwill amortization (7.615.818) 428.146 (2.766.977) - - (9.954.649) Operating results Financial and holding results: Generated by assets 28.435.994 2.888.400 5.935.353 (84.440.240) (15.856.627) (63.037.120) Generated by liabilities (48.008.437) (27.599.038) (99.405.054) 28.337.881 15.877.423 (130.797.225) Other income and expenses, net 986.338 1.641.769 (8.215.160) 5.819.743 - 232.690 (Loss) Gain before income tax and minority interest - Income tax (34.306.204) 764.144 (5.673.822) (14.281.221) - (53.497.103) Minority interest (22.876.410) 7.103.242 641.000 - - (15.132.168) Net income (Loss) for the year - EBITDA 1 Consolidated Assets & Liabilities (as of June 30th, 2010) Generation Transmission Distribution Holding Deletions Consolidated Total assets 4.011.622.249 992.401.432 5.429.812.319 173.238.645 (707.446.532) 9.899.628.113 Total liabilities 2.150.074.317 456.478.403 2.725.309.525 318.526.846 (707.446.532) 4.942.942.559 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 20 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 7.2 | Consolidated Results for the six-month period ended on June 30, 2009 (AR$) Consolidated Results (as of June 30th, 2009) Generation Transmission Distribution Holding Deletions Consolidated Sales 844.583.561 151.435.939 1.060.189.000 5.306.132 - 2.061.514.632 Intra-segment sales 4.200.000 144.994 - 3.651.802 (7.316.378) 680.418 Total Sales Cost of sales (657.370.944) (115.969.814) (793.028.520) (4.528.739) 680.419 (1.570.217.598) Gross Income Administrative expenses (34.322.832) (16.923.923) (65.060.000) (27.073.450) 6.635.959 (136.744.246) Selling expenses (7.803.555) - (55.698.000) (631.017) - (64.132.572) Goodwill amortization (7.478.502) 400.278 (2.765.605) (137.316) - (9.981.145) Operating results - Financial and holding results: Generated by assets 70.076.211 7.920.228 27.825.000 50.806.946 (11.001.549) 145.626.836 Generated by liabilities (89.871.118) 2.532.668 (102.879.000) 105.998.890 11.001.549 (73.217.011) Other income and expenses, net 333.290 1.701.377 13.209.000 (127.567) - 15.116.100 (Loss) Gain before income tax and minority interest - Income tax (46.424.018) (3.019.749) (48.089.787) (701.838) - (98.235.392) Minority interest (24.178.392) (12.763.502) (37.298.000) - - (74.239.894) Net income (Loss) for the year - EBITDA 1 - Consolidated Assets & Liabilities (as of December 31st, 2009) Generation Transmission Distribution Holding Deletions Consolidated Total assets 3.282.258.220 990.542.752 5.232.764.443 877.591.880 (820.623.369) 9.562.533.926 Total liabilities 1.592.783.820 520.352.778 2.863.963.479 340.957.254 (820.623.369) 4.497.433.962 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 21 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 7.3 | Consolidated Results 2Q 2010 (AR$) Consolidated Results (2Q 2010) Generation Transmission Distribution Holding Deletions Consolidated Sales 651.990.770 63.625.699 517.421.000 164.052 - 1.233.201.521 Intra-segment sales 1.847.079 573.478 - - (2.086.926) 333.631 Total Sales Cost of sales (565.287.805) (49.752.578) (405.557.173) (133.811) 573.478 (1.020.157.889) Gross Income Administrative expenses (23.365.730) (10.519.100) (41.848.569) (7.707.116) 1.501.040 (81.939.475) Selling expenses (7.090.706) - (43.944.000) (33.481) - (51.068.187) Goodwill amortization (3.808.301) 190.849 (1.382.988) - - (5.000.440) Operating results Financial and holding results: Generated by assets 8.546.689 2.276.973 1.226.211 (77.657.616) (7.596.438) (73.204.181) Generated by liabilities (14.856.024) (13.486.955) (40.944.037) 8.302.108 7.608.846 (53.376.062) Other income and expenses, net 1.025.884 1.181.381 (4.808.834) (2.727.701) - (5.329.270) (Loss) Gain before income tax and minority interest - Income tax (18.754.766) 267.995 1.957.878 (10.318.485) - (26.847.378) M inority interest (10.225.667) 3.368.029 3.049.000 - - (3.808.638) Net income (Loss) for the year - EBITDA 1 Consolidated Assets & Liabilities (2Q 2010) Generation Transmission Distribution Holding Deletions Consolidated Total assets 4.011.622.249 992.401.432 5.429.812.319 173.238.645 (707.446.532) 9.899.628.113 Total liabilities 2.150.074.317 456.478.403 2.725.309.525 318.526.846 (707.446.532) 4.942.942.559 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 22 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 7.4 | Consolidated Results 2Q 2009 (AR$) Consolidated Results (2Q 2009) Generation Transmission Distribution Holding Deletions Consolidated Sales 439.219.441 73.905.849 508.265.000 1.972.784 - 1.023.363.074 Intra-segment sales 1.175.000 144.994 - 1.734.533 (2.773.299) 281.228 Total Sales Cost of sales (362.541.691) (55.470.670) (394.987.006) (1.507.205) 333.694 (814.172.878) Gross Income Administrative expenses (21.255.841) (8.558.290) (31.926.000) (11.302.258) 2.439.605 (70.602.784) Selling expenses (5.755.309) - (12.345.000) (310.123) - (18.410.432) Goodwill amortization (3.739.643) 200.139 (1.381.616) (68.658) - (4.989.778) Operating results - Financial and holding results: Generated by assets 28.121.687 5.909.779 18.853.000 31.505.973 (307.097) 84.083.342 Generated by liabilities (23.465.119) (6.095.470) (46.929.420) 74.796.507 307.097 (1.386.405) Other income and expenses, net (1.489.113) 1.651.705 18.593.000 (168.213) - 18.587.379 (Loss) Gain before income tax and minority interest - Income tax (16.228.227) (3.887.030) (25.079.727) 937.378 - (44.257.606) Minority interest (8.105.675) (3.607.757) (22.709.000) - - (34.422.432) Net income (Loss) for the year - EBITDA 1 - Consolidated Assets & Liabilities (as of December 31, 2009) Generation Transmission Distribution Holding Deletions Consolidated Total assets 3.282.258.220 990.542.752 5.232.764.443 877.591.880 (820.623.369) 9.562.533.926 Total liabilities 1.592.783.820 520.352.778 2.863.963.479 340.957.254 (820.623.369) 4.497.433.962 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 23 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina Information about the Conference Call There will be a conference call to discuss Pampa s second quarter 2010 results on Friday, August 13 th , 2010 at 10:00 a.m. New York Time / 11:00 a.m. Buenos Aires Time. Mr. Ricardo Torres, Chief Executive Officer of the Company, will be presenting for Pampa Energía S.A. For those interested in participating, please dial 0-800-444-0930 in Argentina, (1 800) 860-2442 in the United States or (1 412) 858-4600 from any other country. Participants of the conference call should use the identification password Pampa (72672) and dial in five minutes before the scheduled time. There will also be a live audio webcast of the conference at www.pampaenergia.com/ir page in the investor relation sector. You may find additional information on the Company at: www.pampaenergia.com/ir www.cnv.org.ar 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 24 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 11, 2010 Pampa Energía S.A. By: /S/Roberto Maestretti Name:Roberto Maestretti Title:Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
